      Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 1 of 17 PageID #:117



                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 BONNIE J. CASTLE, individually and on
 behalf of a nationwide class of similarly      CASE NO. 1:19-cv-06441
 situated individuals,

 Plaintiff,                                     The Honorable Steven C. Seeger

 v.
                                                 Magistrate Judge Young B. Kim
 FEDCHEX RECOVERY, LLC d/b/a FCR
 COLLECTION SERVICES,

 Defendant.

                     REPLY IN SUPPORT OF MOTION TO CERTIFY

         NOW COMES Plaintiff BONNIE J. CASTLE, by and through her attorney, James

C. Vlahakis, and pursuant to FRCP 23(a) and 23(b)(3) moves submits the following as

her Reply in Support of her Motion to Certify a putative class action against Defendant

FEDCHEX RECOVERY, LLC d/b/a FCR COLLECTION SERVICES (“FCR”):

         I.    Introduction

         A majority of FCR’s Response (Dkt. 16) is based on arguments that do not carry

the day now that Defendant (by and through its attorney) has disclosed that is sent an

identically formatted envelope to 4,535 persons with Illinois mailing addresses:
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 2 of 17 PageID #:118



       FCR’s collection envelope violates Section 1692f(8) of the FDCPA. Section 1692f(8)

makes it unlawful for a debt collector to place its name on an envelope enclosing a

collection letter if the debt collector’s name “indicate[s] that he is in the debt collection

business.” 15 U.S.C. § 1692f(8). The Subject Envelope says Section 1692f(8) because

of the fact that it lists “FCR COLLECTION SERVICES”, a d/b/a that clearly

demonstrates to any objective observer that FCR “is in the debt collection business.”

       As discussed below, contrary to FCR’s Response, the class is ascertainable,

sufficient numerosity exists, commonality and typically exist and Plaintiff and her

counsel are adequate. Further, contrary to FCR’s purposefully opaque Response,

Plaintiff has demonstrated that a class action is a superior method of adjudicated

whether FCR’s Envelope violated Section 1692f(8) of the FDCPA.

       II.      Undisputed Allegations

       In Count II Plaintiff seeks to certify a class of Illinois residents who were sent a

collection letter by FCR within one year of the filing of this action where FCR’s name

was visible on face of the transmission envelope. Id. at ¶58. The proposed Illinois based

class is been defined as: “All residents of the state of Illinois who were sent collection

letters from Defendant, where Defendant’s name was visible on the face of the envelope

that contained the collection letters within the last year.” Id. at ¶59. Plaintiff alleged

that class members could be ascertained through Defendant’s records. Id. at ¶60.

       FCR (through an email from its counsel) admits that over 4,500 Illinois residents

were mailed the identically formatted envelope within one year of the filing of the

Complaint. See Exhibit A. It is not clear if FCR has stopped using the Subject Envelope.

       FCR does not dispute the factual allegations that relate to the present Motion:

             1. Plaintiff a “consumer” as defined by Section 1692a(3) of the FDCPA.
                Ex. A, Complaint, ¶¶1, 17.



                                              2
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 3 of 17 PageID #:119



              2. Defendant is a debt collector as defined by Section 1692a(6) of the
                 FDCPA because its primary business purposes is the collection of
                 delinquent “debts” as this term is defined by Section 1692a(5) of the
                 FDCPA Complaint, ¶¶3-5, 8.
              3. On or about September 6, 2019, Defendant sent Plaintiff a
                 collection letter in an attempt to collect a purported medical debt
                 that was incurred for personal use. Id. ¶7.
              4. The envelope that Defendant used to send the 09/06/19 collection
                 letter displayed Defendant’s d/b/a, FCR COLLECTION SERVICES,
                 through a glassine (clear plastic) opening on the envelope. Exhibit
                 A, ¶¶23-24.
              5. After reading the name “FCR Collection Services” through the
                 Envelope’s glassine opening, Plaintiff recognized that Defendant is
                 a debt collector - as would any representative recipient of the
                 collection letter. Id. at ¶¶ 28-34.
              6. A Google search of “FCR Collection Services” would lead an
                 unsophisticated consumer to Defendant’s LinkedIn profile and a
                 Business.com article where both websites would clearly identify
                 that Defendant is a debt collector. Id. at ¶¶35-41.
       As discussed below, FCR’s violation of Section 1692f(8) constitutes a material

harm because Section 1692f(8) protects a consumer’s right to privacy regarding his/her

debts. Id. at ¶ 48. Plaintiff is represented by counsel who is well versed in consumer

class actions and the prosecution and defense of FDCPA class actions. Id. ¶ 61. Plaintiff

fully satisfied the class certification elements set forth by FRCP 23(a) and 23(b)(3).

       III.      Argument – Plaintiff Satisfies All Class Certification Requirements

                 A. The Class is Ascertainable and Sufficiently Numerous

       FRCP 23(a)(1) requires that “the class is so numerous that joinder of all members

is impracticable.” Although FCR’s Response criticized Plaintiff’s Motion for failing to

properly allege numerosity and ascertainability (Dkt. 16, pp. 2-4), FCR’s own admission

(through its counsel) demonstrates that Plaintiff has met the elements of numerosity

and ascertainability.

      “While there is no magic number that applies to every case, a forty–member class

is often regarded as sufficient to meet the numerosity requirement.” Mulvania v. Sheriff



                                               3
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 4 of 17 PageID #:120



of Rock Island Cty., 850 F.3d 849, 859 (7th Cir. 2017). Simply but, the above admissions

demonstrates that (a) FCR ran a simple search of its records to (b) determine that it sent

over 4,500 similarly formatted envelopes to residents of Illinois.

              B. Commonality and Typicality are Satisfied

       Oddly, FCR disputes that commonality exits. Dkt. 16, pp. 4-5. The element of

commonality requires a putative class representative to demonstrate that “here are

questions of law or fact common to the class.” Despite contending that commonality

does not exist, FCR’s admission explains why Plaintiff argued that “[c]ommonality ‘exists

in FDCPA claims when the controversy arises from a standard form debt collection

letter.’ Quiroz, 252 F.R.D. at 442 (citations omitted).” Dkt. 12, ¶15. Simply stated, FCR

has admitted that it used a form collection envelope where Plaintiff has argued that the

formatting of the Subject Envelope violates Section 1692f(8) of the FDPCA.

       Typicality is satisfied where “the claims or defenses of the representative parties

are typical of the claims or defenses of the class”. Notably, FCR does not argue that the

element of typicality is not met. Dkt. 16. To avoid any doubt, the mailing of a similarly

formatted envelope that displayed FCR’s d/b/a as a collection agency to well over 4,500

residents of Illinois demonstrates the typical nature of the proposed theory – and

violation of Section 1692f(8).

              C. Plaintiff and Her Counsel Will Adequately to Represent the
                 Proposed Class

      FCR spends two pages arguing and speculating that Plaintiff and her counsel are

not adequate to protect the rights of absent class members. Dkt. 16, pp. 5-6. There is

no support for this argument. Plaintiff is adequate for the simple reason that she chose

a consumer rights attorney to represent her – and one who is uniquely qualified because

her chosen counsel was once in the ranks of the consumer rights defense bar. Mr.

Vlahakis’ adequacy is demonstrated in the following paragraphs.

                                            4
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 5 of 17 PageID #:121



      Returning to Plaintiff’s adequacy, it is evident that she recognizes her role as a

class representative by virtue of her rejecting an individual settlement offer that was

offered by Defendant to “pick” off the one and only plaintiff in a putative class action.

And again, FCR’s liability is all but met where it violated Section 1692f(8) of the FDCPA

by including its d/b/a name (which evidence its position as a debt collector) in violation

of the clear words of Section 1692f(8).

      FCR’s attack on proposed Class Counsel is specious. Dkt. 6 (“she cannot point to

a single case where he counsel was appointed as lass counsel[.]”). This is an odd

argument to make for the simple fact that no attorney would every get appointed if a

defendant were allowed to object to an attorney’s qualifications by arguing that

he/she/they had (gasp!) “never been appointed as class counsel in any lawsuit.” Dkt.

16, p. 6. And to the contrary, FCR has ignored the fact that Mr. Vlahakis was appointed

to the Steering Committee in a nationwide class action against Apple, Inc., In Re: Apple

Inc. Device Performance Litigation, 18-md-02827 (N.D. Cal. May 15, 2018) (Dkt. Entry

no. 99). Mr. Vlahakis was provisionally appointed to serve as a member of the class

action team only months after he switched roles to advocate for consumers. Not an

insignificant accomplishment given the fact that dozens of attorneys sought

appointment and were not tasked for appointment by provisional lead counsel.

      While FCR’s argument may have intended to say “but the class has not yet been

certified”, such an argument ignores the reality that class actions are not certified

overnight – unless a proposed class is similar to the one at issue here – the misuse of

an envelope that violates Section 1692f(8). FCR discounts the fact that Mr. Vlahakis has

defended over a hundred consumer-based claims since 1998, and has litigated well over

fifty TCPA based putative class actions. This type of experience suggests that Mr.

Vlahakis’ defense of prior class actions gave him the insight to know how to both defend


                                            5
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 6 of 17 PageID #:122



and prosecute class actions. FCR also discounts the fact that Mr. Vlahakis worked side-

by-side with class counsel engage in arms-length negotiations that resulted in the court

approval of dozens of FDCPA class actions.

      Mr. Vlahakis’ firm has the available financial and human resources to provide

notice to putative class members and to litigate this case to trial. Mr. Vlahakis is

committed to seeing this case through to its conclusion. For example, in the case of

Preston v. Midland Credit Management, Inc., 2020 U.S. App. LEXIS 1775 (7th Cir. Jan.

21, 2020), Mr. Vlahakis’ client appealed the granting of a motion to dismiss in a relation

to a §1692f(8) claim where the debt collector had placed the words “TIME SENSITIVE

DOCUMENT” on a debt collection envelope. According to the Seventh Circuit:

             We conclude that the language of § 1692f(8) is clear, and its
             application does not lead to absurd results. To the contrary, the
             prohibition of any writing on an envelope containing a debt
             collection letter represents a rational policy choice by Congress.
             Consequently, we conclude that the district court erred in
             dismissing Mr. Preston’s claim under § 1692f(8).
                                                  ***
             On its face, the prohibition is clear: use of any language or symbol
             on an envelope, except for the debt collector’s name (if it does not
             indicate that the collector is in the business of debt collection) and
             the debt collector’s address, violates subsection (8).
                                                  ***
             The statutory language does, in fact, prohibit debt collectors from
             sending communications to consumers in envelopes bearing
             symbols that are indicative of debt collection. The language of the
             statute simply draws a clear line to ensure that consumers’ rights
             are not lost in the interpretation of more subtle language.
                                                  ***
             In sum, the meaning of § 1692f(8) is clear: When a debt collector
             communicates with consumers through the mails, it may not use
             any language or symbol on the envelope except for its business
             name or address, as long as the name does not indicate that he is
             in the debt collection business. Turning to the facts here, there is
             no question that the language “TIME SENSITIVE DOCUMENT”
             appears on the envelope enclosing a communication to a consumer.
             It is equally apparent that the language at issue does not fall within
             the itemized exception set forth in subsection (8): It is not Midland’s


                                            6
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 7 of 17 PageID #:123



              name nor its address. The inclusion of this phrase thus violates §
              1692f(8), and the district court erred in dismissing the claim set
              forth in Count I of Mr. Preston’s complaint.

Preston, 2020 U.S. App. LEXIS 1775 at *2-*3, *11, *16-*18 (emphasis supplied, as in

the original envelope.

       Mr. Vlahakis’ experience as both a defense attorney and a class action based

lawyer is demonstrated by the relative ease in which he complied with FRCP 1 (which

states that the Federal Rules of Civil Procedure “should be construed, administered, and

employed by the court and the parties to secure the just, speedy, and inexpensive

determination of every action and proceeding”) where he asked the Court to order FCR

to identify the putative class and to cause FCR to produce its most recent financial

records.1

       Here, in contrast to behemoth class action like In Re: Apple Inc. Device

Performance Litigation, 18-md-02827 (where Mr. Vlahakis represents 24 class

representatives), the present case can and should be certified in short order.

              D. Superiority and Predominance are Satisfied.

       FRCP 23(b)(3) requires the following element to be satisfied – in that – “the court

finds that the questions of law or fact common to class members predominate over any

questions affecting only individual members, and that a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.”




          1 Dkt. 20 (“By January 31, 2020, defense counsel shall provide documents to Plaintiff

 confirming the number of allegedly improper letters sent by Defendant to any recipient in
 Illinois. Plaintiff shall file a reply to FCR’s response to the motion for class certification by
 February 7, 2020. Counsel discussed subject matter jurisdiction, including whether the
 Plaintiff lacked Article III standing. The Court orders the Defendant to file a brief on whether
 this Court has Article III standing by February 20, 2020. Plaintiff shall file a response by March
 5, 2020. Defendant shall file a reply by March 12, 2020. Counsel discussed the status of
 settlement. Defendant shall provide all financial documents to the Plaintiff by January 31,
 2020. Once Plaintiff has received the requested financial documents, the Court directs Plaintiff
 to make a written settlement demand by February 14, 2020 or sooner[.]”).

                                                7
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 8 of 17 PageID #:124



       FCR’s chief objection to Plaintiff meeting these elements is the fact that Plaintiff

was able to summarize its satisfaction of this element in “only one sentence” – and here

is what Plaintiff argued: “[h]ere, predominance is established because this case is about

whether Defendant’s collection letter envelope violated § 1692f(8) of the FDCPA - it did.”

Dkt. 16, p. 7, citing to Plaintiff’s Class Certification Motion, ¶24. FCR’s reading of

Plaintiff’s Class Certification Motion is disingenuous because FCR ignores that Plaintiff’s

Class Certification Motion clearly laid out the elements of FRCP 23(a)(1) and highlighted

cases interpreting FRCP 23(b)(3). In summary, this is not a complicated case because it

is laser focused on an offending envelope that is common and typical of the class. In

addition, let us not forget that FCR’s Response boldly (but misguidedly) argued that

numerosity and commonality did not exist – and lost credibility by doing so.

       But returning to the elements of FRCP 23(b)(3), FCR’s use of a standard collection

envelope – in violation of the clear prohibitions of Section 1692f(8) – should result in

this Court concluding that “questions of law [and] fact common to class members” exist.

FRCP 23(b)(3). Moreover, since the envelopes were admitted sent out to over 4,500

Illinois residents, it is clear that there are no “questions affecting only individual

members.” FRCP 23(b)(3). Given the fact that FCR sent out thousands of similar

envelopes (something that was easy to look up), Defendant cannot seriously argue that

there are real “difficulties in managing a class action” as reflected in FRCP 23(b)(3)(d).

       FCR appears to suggest that it can conjure up questions affecting only individual

members – by suggesting that Plaintiff “ignores that it is not a given that each proposed

class member suffered a concrete injury so as to satisfy Article III standing

requirements.” Dkt. 16, p. 8. FCR’s Response cites to Casillas v. Madison Ave. Assocs.,

926 F.3d 329 (7th Cir. 2019). (Dkt. 16, p. 8), but Casillas dealt with an alleged violation

of Section 1692g(a) where the putative class representative did not seek to utilize a


                                             8
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 9 of 17 PageID #:125



statutory based procedural right that was denied to him. Id. at 332 (“Casillas filed a

class action against Madison because of that omission. She did not allege that she

tried—or even planned to try—to dispute the debt or verify that Harvester Financial

Credit Union was actually her creditor.”).

       The Seventh Circuit properly rejected Mr. Casillas’ contention that the debt

collector’s violation of 1992g(a) "constitute[d] a material/concrete breach of her rights

under the [Act]." Casillas, 926 F.3d at 332. In particular, the court found that Mr.

Casillas failed to demonstrate Article III standing by observing as follows:

          The Fair Debt Collection Practices Act protects an entirely different
          interest, and as we have already said, Casillas alleged no material risk
          of harm to that interest . . . Casillas did not allege that she would have
          used the information at all.
                                              ***

          Casillas says that the Fair Debt Collection Practices Act has likewise
          conferred on all debtors a right to complete information about their
          statutory rights. And as in Havens Realty, Casillas says, it is enough
          for her to claim that she was deprived of the information to which she
          was legally entitled—even if she wouldn’t use it.

                                              ***
          In sum, Casillas alleged nothing more than a bare procedural violation
          of the Fair Debt Collection Practices Act. That is insufficient for
          purposes of Article III. See Spokeo, 136 S.Ct. at 1549 .

Id. at 338-39.

       In contrast, Plaintiff has pointed to more than “a bare procedural violation,

divorced from any concrete harm[.]” Spokeo v. Robins, __ U.S. __, 136 S.Ct. 1540, 149

(2016). Rather, unlike Section 1692g which points to certain language that debt

collectors should convey if a debtor chooses to contact a debtor in response to the

articular rights (a two part “disclose and use” interplay of the procedural rights conferred

by Section 1692g(a)), Section 1692f states that [a] debt collector may not use unfair or




                                             9
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 10 of 17 PageID #:126



unconscionable means to collect or attempt to collect any debt.” Read together, Section

1692f and Section f(8) state that “the following conduct is a violation of this section:

          Using any language or symbol, other than the debt collector’s
          address, on any envelope when communicating with a consumer
          by use of the mails or by telegram, except that a debt collector may use
          his business name if such name does not indicate that he is in the
          debt collection business.

(Emphasis supplied).

       Simply stated, Section 1692f(8) identifies a type of disclosure that debt collectors

are prohibited from using and FCR’s envelopes clearly violated what is prohibited by

Section 1692f(8). Put another way, the prohibitions of Section 1692f(8) are no mere

procedural rights. For these reasons, FCR is mistaken to point to Casillas to argue that

“it is not a given that each proposed class member suffered a concrete injury to satisfy

Article III standing requirements.” Dkt. 16, p. 8.

       FCR goes on to mix apples and oranges arguing “[Casillas] found that the dunning

letter must have risked harm to the plaintiff specifically.” Id. FCR’s position is mistaken

where the procedural violation of the notification of rights afforded by Section 1692g(a)

did not state a concrete injury under Spokeo where the consumer did not intend to use

the omitted rights. What FCR did is worse. FCR ignored what is prohibited by Section

1692f(8), formatted the collection envelope to unlawfully display that it is a debt collector

and sent out the offending envelope to over 4,500 Illinois residents!

       FCR misses the mark (and without any citation) by arguing that “if class

certification were granted in this case, separate evidentiary hearings may be necessary

to determine which class member actually received the purported offending letter.” Dkt.

16, p. 8 (emphasis supplied). That is not what Casillas held – if FCR intended to point

to Casillas for support - but failed to do so. Defendant’s later citations to Andrews v.

Chevy Chase Bank, 545 F.3d 570, 577 (7th Cir. 2008) and Pastor v. State Farm Mut.


                                             10
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 11 of 17 PageID #:127



Auto Ins. Co., 487 F.3d 1042, 1047 (7th Cir. 2007). (Dkt. 16, pp. 8-9) to support its

above quoted argument are not on point as the cited cases did not involve FDCPA claims.

Andrews involved a Truth in Lending Act Claim and Pastor involved a class action claim

alleging State Farm purportedly committed a fraud upon its insureds.

       FCR’s argument that “separate evidentiary hearings may be necessary to

determine which class member actually received the purported offending letter” (Dkt.

16, p. 8) is contrary to the law. In Bartlett v. Heibl, 128 F.3d 497 (7th Cir. 1997) the

Seventh Circuit long ago rejected the argument that an FDCPA consumer in statutory

damages based case must prove that he/she/them read the offending letter:

          The defendant disagrees . . . contends that even if the letter is confusing
          this is of no moment because Bartlett didn't read it. That would be a
          telling point if Bartlett were seeking actual damages, for example as a
          consequence of being misled by the letter into surrendering a legal
          defense against the credit-card company. He can't have suffered such
          damages as a result of the statutory violation, because he didn't read
          the letter. But he is not seeking actual damages. He is seeking only
          statutory damages, a penalty that does not depend on proof that the
          recipient of the letter was misled. All that is required is proof that the
          statute was violated, although even then it is within the district court's
          discretion to decide whether and if so how much to award, up to the $
          1,000 ceiling.

          If reading were an element of the violation, then Bartlett would have to
          prove that he read the letter. But it is not. The statute, so far as material
          to this case, requires only that the debt collector "send the consumer a
          written notice containing" the required information. § 1692g(a).

Bartlett, 128 F.3d at 987-88 (citations omitted). See also, Heisler v. Convergent

Healthcare Recoveries, Inc., 2018 U.S. 20491, *5, 2018 WL 6326414 (Dec. 4, 2018) (“as

stated in the class certification order, that whether Heisler showed signs of actual

confusion is irrelevant to the FDCPA claim because Heisler seeks statutory damages, "a

penalty that does not depend on proof that the recipient of the letter was misled." Bartlett

v. Heibl, 128 F.3d 497, 499 (7th Cir. 1997)”).




                                             11
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 12 of 17 PageID #:128



       To be fair, the word may was emphasized to give FCR the benefit of the doubt in

case it was trying to argue for a change in the law, rather than arguing that this Court

must conduct separate evidentiary hearings. FCR’s argument also ignores that a FDCPA

"plaintiff's individual experience and confusion with the letter . . . do not destroy . . .

typicality." Mendez v. M.R.S. Assocs., 2004 U.S. Dist. LEXIS 14901, 2004 WL 1745779,

at *4-5 (N.D. Ill. Aug. 3, 2004).

       To be clear, the purpose of the FDCPA is to protect consumers from over-reaching

debt collectors – as evidence by the above discussion. In particular, Section 1692(a) of

the Act recognizes that “[t]here is abundant evidence of the use of abusive, deceptive,

and unfair collection practices by many debt collectors. Abusive debt collection

practices contribute to the number of personal bankruptcies, to marital instability, to

the loss of jobs, and to invasions of individual privacy.” Sections 1692(b) and (c)

recognize that “[e]xisting laws and procedures for redressing these injuries are

inadequate to protect consumers” and that “[m]eans other than misrepresentation or other

abusive debt collection practices are available for the effective collection of debts.”

(Emphasis supplied). And Section 1692(e) states that “[i]t is the purpose of this

subchapter to eliminate abusive debt collection practices by debt collectors[.]” (Emphasis

supplied). Significantly, Section 1692(e) goes on to recognize that it was enacted to

protect law abiding debtor collectors from competitive disadvantage - “[i]t is the purpose

of this subchapter. . . to insure that those debt collectors who refrain from using abusive

debt collection practices are not competitively disadvantaged[.]” Simply stated, FCR

violated Section 1692f(8) by using language that is specifically prohibited by law.

       FCR is wrong to argue that “it is not a given that each proposed class member

suffered a concrete injury so as to satisfy Article III standing requirements.” Dkt. 16, p.

8. This is not what the law says where on the issues of the application of assessment of


                                            12
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 13 of 17 PageID #:129



class-wide statutory damages. "The FDCPA does not require proof of actual damages as

a precursor to the recovery of statutory damages." Keele v. Wexler, 149 F.3d 589, 593

(7th Cir. 1998). ("Proof of injury is not required when the only damages sought are

statutory." Phillips v. Asset Acceptance, LLC, 736 F.3d 1076, 1083 (7th Cir. 2013).

Defendant appears to be confusing FDCPA cases involving claims of actual damages

where causation must be established on a class-wide basis. McMahon v. LVNV Funding,

LLC, 807 F.3d 872, 876 (7th Cir. 2015) ("[A] plaintiff must prove causation to establish

actual damages.") (citing Crabill v. Trans Union, LLC, 259 F.3d 662, 664 (7th Cir. 2001)

("Without a causal relation between the violation of the statute and the . . . harm, a

plaintiff cannot obtain an award of 'actual damages' [under the Fair Credit Reporting

Act]."); Thomas v. Law Firm of Simpson & Cybak, 244 F. App'x 741, 743 (7th Cir. 2007)

("[O]nly losses flowing from an FDCPA violation are recoverable as actual damages."). At

least FCR has not argued that consumers are too lazy or dense to read the contents of

debt collection letters and one commentator on the topic of time-barred debt disclosures

has argued.1




       1  This footnote serves to highlight the type of specious defense that are often mounted by
the debt collection industry. In Steffek v. Client Services, Inc., 2020 U.S. App. LEXIS, 1759 (7th
Cir. Jan. 21, 2020), the Seventh Circuit Court of Appeals found that a debt collector violated
Section 1692g(a)(2) by failing to properly identify “the name of the creditor to whom the debt is
owed.” During oral argument, Judge Hamilton referred to an episode of Comedian John Oliver’s
HBO television program, LAST WEEK TONIGHT WITH JOHN OLIVER, which Judge Hamilton
characterized the episode as discussing so-called “Zombie Debts”. 1 The court in Steffek
ultimately held that a debt collector violated Section 1692g(a)(2) of the FDCPA. In the Seventh
Circuit essentially held that the simple words are important where the subject collection letter
identified “RE: CHASE BANK USA, N.A.” followed by the words “[t]he above account has been
placed with our organization for collections”. The court determined that this language violated
Section 1692g(a)(2), finding that the collection “letters did not say whether Chase Bank still
owned the accounts in question or instead had sold the debts to another entity.” Steffek, *1-*2,
*7-*8. Returning to Judge Hamilton’s reference to LAST WEEK TONIGHT WITH JOHN OLIVER during
oral argument in Steffek, the episode in question contains refers to a “Debt Buyers Trade Group”
at the 14 minute mark and continues to depict speaker at a debt buying panel (open to the
public). https://www.youtube.com/watch?v=hxUAntt1z2c At the 16 minute mark a speaker
appears to disagree with a fundamental purpose behind the FDCPA – that consumers should be
protected from abusive debt collection practices where courts have required collectors to use

                                               13
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 14 of 17 PageID #:130



       FCR winds up its Response by arguing that it is burdensome to have been sued

for a mere technical violation of the FDCPA where it argues “there would be no

significant economies from consolidating the class members’ claims; rather the expense

and burden to the parties, the putative class and to the judiciary would likely exceed

the value of the claims.” Dkt. 16, p. 8. To the contrary, “[a] class action is judicially

efficient in lieu of clogging the courts with thousands of individual suits. Sledge v.

Sands, 182 F.R.D. 255, 259 (N.D. Ill. 1998). And if FCR is arguing that its net worth can

keep its doors open and pay its counsel, but not sufficient to support certification of a

class, this argument has been waived. U.S. v. Berkowitz, 927 F.2d 1376, 1384 (7th

Cir. 1994)("Since his argument . . . is a perfunctory two-sentence argument that does

not explain how those provisions "cover" this situation, and that cites no applicable

authority, he has waived it.")(citation omitted). See also, Puffer v. Allstate Ins. Co., 675

F.3d 709, 712, 718 (7th Cir. 2012).

       FCR was wise to avoid directly addressing its net worth because low net worth is

generally not a barrier to certification. See, e.g., Mace v. Van Ru Credit Corp., 109 F.3d


specific disclaimers: “I depose these plaintiffs . . . and they don’t even read the letter.” The
following page depicts a screen capture from a portion of the speaker’s comments:




                                              14
   Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 15 of 17 PageID #:131



338, 344 (7th Cir. 1997) (approving a recovery of $0.28 per class member and holding,

we believe that a de minimis recovery (in monetary terms) should not automatically bar

a class action. The policy at the very core of the class action mechanism is to overcome

the problem that small recoveries do not provide the incentive for any individual to bring

a solo action prosecuting his or her rights. A class action solves this problem by

aggregating the relatively paltry potential recoveries into something worth someone's

(usually an attorney's) labor.”). See also, Hernandez v. Midland Credit Management, Inc.,

236 F.R.D. 406 (N.D. Ill. 2006) (approving an $8.00 per member recovery); Kalish v. Karp

& Kalamotousakis, LLP, 246 F.R.D. 461, 464 (S.D.N.Y. 2007) (certifying FDCPA case

with a $2.50 per class member recovery); Tripp v. Berman & Rabin, P.A., 310 F.R.D. 499,

508 (D. Kan. 2015) (certifying FDCPA with a recovery of $2.63 per member); Hicks v.

Client Servs., Inc., 257 F.R.D. 699, 701 (S.D. Fla. 2009) (collecting cases and refusing to

decertify a class despite evidence that class members might only receive $1.24).

       IV.    Conclusion

       For the reasons set forth above, Plaintiff BONNIE J. CASTLE respectfully requests

that this Court enter an order: (a) certifying the proposed Illinois based class in this

case; (b) appointing the Plaintiff as Class Representative; and (c) appointing James C.

Vlahakis as Class Counsel.

                                             Respectfully submitted,

                                             /s/ James C. Vlahakis
                                             2500 S. Highland Avenue, Suite 200
                                             Lombard, IL 60148
                                             Phone No.: 630-581-5456 Fax
                                             No.: 630-575-8188
                                             jvlahakis@sulaimanlaw.com




                                            15
  Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 16 of 17 PageID #:132




                             EXHIBIT A
Below is true and accurate screen capture of defense counsel’s email of 2/5/2020.




                                         16
  Case: 1:19-cv-06441 Document #: 25 Filed: 02/17/20 Page 17 of 17 PageID #:133



                           CERTIFICATE OF SERVICE

   I, James C. Vlahakis, certify that on February 17, 2020, I caused to be filed

the above referenced document via the district’s ECF system, which shall serve a

file stamped copy of this document on all counsel of record.



/s/ James C. Vlahakis




                                          17
